Citation Nr: 0907979	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1951 
to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more and that, if there are 
two or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To 
establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

In this case, service connection is in effect for left 
nephrectomy with right hydronephrosis and calculi, rated as 
60 percent disabling.  Because the Veteran is unemployed and 
his service-connected disability satisfies the percentage 
requirements set forth in  38 C.F.R. § 4.16(a), VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disability 
renders him unable to secure or follow a substantially 
gainful occupation.  Such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to address the above inquiry.  

A review of the file indicates that the Veteran was examined 
for disability evaluation by VA in December 2007.  The 
examiner noted that the Veteran retired in 1955 status post 
left nephrectomy and right kidney surgeries; truck driver 
until 1974; accounting office in 1981-not working since June 
2002.  The examiner noted the date of retirement was 1955 and 
the cause was a medical /physical problem, left nephrectomy.  
The examiner did not have the claims file or the medical 
records for review, and he did not comment on whether the 
Veteran's service-connected disability alone precludes him 
from obtaining and maintaining substantially gainful 
employment.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the  Veteran can perform work that 
would produce sufficient income to be other than marginal.  
The Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 362, 331-32 (1991) (citations omitted).  

As the case must be remanded for the foregoing reason, any 
recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Ask the Veteran to identify all 
medical care providers that have treated 
him for his service-connected left 
nephrectomy with right hydronephrosis and 
calculi since December 2007.  Make 
arrangements to obtain all records that 
he adequately identifies.

2.  Thereafter, make arrangements for the 
VA examiner who evaluated the Veteran in 
December 2007 to review the claims file, 
and as well as a copy of this remand.  

The examiner is requested to provide a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected left 
nephrectomy with right hydronephrosis and 
calculi, as opposed to any nonservice-
connected disabilities and advancing age.  

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disability and whether any 
limitation on employment is likely to be 
permanent.  The examiner should determine 
if the Veteran's service-connected 
disability alone renders him unable to 
secure or follow a substantially gainful 
occupation.  

The examiner must provide a complete 
rationale for all conclusions reached.  

If the December 2007 examiner is not 
available, have the Veteran examined by 
another VA examiner and request that he 
or she supply the opinion requested 
above.  

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

